Case 8:18-cv-02869-VMC-CPT Document 103 Filed 07/26/19 Page 1 of 1 PageID 957



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

CAYMAN SECURITIES
CLEARING AND TRADING,
LTD., et al.,

            Plaintiffs,

v.                                       Case No.:8:18-cv-02869-VMC-CPT


CHRISTOPHER FRANKEL,

            Defendant.
                                /

                              MEDIATION REPORT

      In accordance with the Court’s mediation order, a mediation
conference was held on July 26, 2019.     Plaintiff’s representative and
trial counsel, and Defendant and trial counsel attended and
participated.
      The parties have reached an impasse.
      Done July 26, 2019 in Tampa, Florida.
                                    Respectfully submitted,


                                    /s/ Peter J. Grilli
                                    Peter J. Grilli, Esq.
                                    Florida Bar No. 237851
                                    Mediator
                                    3001 West Azeele Street
                                    Tampa, Florida 33609
                                    813.874.1002    Fax: 813.874.1131
                                    email: peter@grillimediation.com


     I HEREBY CERTIFY that July 26, 2019 I electronically filed the
foregoing document with the United States District Court Electronic
Case Filing system, which will electronically send copies to counsel of
record.


                                         /s/ Peter J. Grilli
                                         Peter J. Grilli, Esq.
